EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In order for the ultrasound to effectively break up or lyse a blood clot, it is important for the ultrasound to uniformly and completely insonify the location of the clot-induced blood flow arrest or reduction, and to effectively use the VARs at the locus of the clot and the relevant region of interest surrounding it to break up the clot as rapidly and thoroughly as possible. When VARs are exposed to sufficient acoustic pressure amplitude to have a therapeutic effect, typically 200-400 kPa, VARs envelope is destroyed rapidly but remain active for sonothrombolysis (typically for several tens of milliseconds) as long as they continue to remain in the ultrasound field. As a consequence, for sufficient acoustic beam pressure VARs will be efficient at the beam peak, but VARs near the beam will disappear gradually. This disappearance of VARs away from the center of a beam area occurs at lower ultrasound amplitudes which do not effectively contribute to the therapeutic effect. Accordingly it is desirable to limit or 
The present disclosure can include a region containing VARs with spatially interleaved patterns of ultrasound beams. The system can include a two dimensional (2D) array (for example, a phased 2D array) of ultrasonic transducer elements, and a transmit controller coupled to the transducer array to electronically steer therapy beams into the therapeutic region. The transmit controller can be configured to cause the transducer array to transmit a first pattern of ultrasound therapy beams through the therapy region, the beams being separated from each other by predetermined spaces and transmit a second pattern of ultrasound therapy beams directed to the spaces separating the beams of the first beam pattern from each other. In particular the predetermined spaces between the beams of a pattern are such that the lateral beam lower ultrasound pressure would leave a certain amount of the VARs which are within said spaces substantially unaffected. 
The prior art fails to teach or suggest a testing apparatus, the following limitations when their claim is taken as a whole:
Claim 1: “vascular acoustic resonators (VARs) with spatially interleaved patterns of ultrasound beams”, “spatially interleaved between beam areas of a previous pattern so as to destroy residual VARs” and other intervening limitations.

Below are some examples of the deficiencies of the prior art:  
Carter et al. (U.S. Patent Application 2010/0160781 A1) –  Carter teaches a noninvasive technique that can be used to deny blood flow to a particular 
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“vascular acoustic resonators (VARs) with spatially interleaved patterns of ultrasound beams”, “spatially interleaved between beam areas of a previous pattern so as to destroy residual VARs” and other intervening limitations.

Powers (U.S. Patent Application 2010/0056924 A1) – Powers teaches an ultrasonic diagnostic imaging system is used to insonify a subject infused with a microbubble contrast agent. At low energy levels stable cavitation occurs as the bubbles oscillate radially without breaking up. At higher energy levels the bubbles dissolve or break up, termed inertial cavitation. Echo signals from microbubbles are bandpass filtered to produce signal components in a subharmonic band, 
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“vascular acoustic resonators (VARs) with spatially interleaved patterns of ultrasound beams”, “spatially interleaved between beam areas of a previous pattern so as to destroy residual VARs” and other intervening limitations.

Amara et al. (U.S. Patent 2010/0016707 A1) – Amara teaches a medical diagnostic system, the system comprising a non-ultrasound imaging module configured to generate a volumetric vascular map; a controller configured to translate a 3D position co-ordinate from the map into an aiming instruction; a Doppler ultrasound unit adapted to aim a transducer responsive to the aiming instruction; and a registration module configured to register a position of the transducer with respect to the volumetric map. 
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“vascular acoustic resonators (VARs) with spatially interleaved patterns of ultrasound beams”, “spatially interleaved between beam areas of a previous pattern so as to destroy residual VARs” and other intervening limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793